I am not in accord with the view that the validity of Rem. Rev. Stat. (Sup.), § 4200-5a, is not involved in this case, but only the application of the statute to the facts presented.
By the terms of the statute, the respondent is not entitled to be paid any sum in excess of $166.66 a month for his services as deputy sheriff. When he brought suit to recover a greater sum, using mandamus as his method, he necessarily challenged the validity of the statute, because he was obliged to, and did, assert that it prevented the county from carrying on governmental functions the performance of which is imposed upon it by the constitution.
The application for the writ of mandamus pleads the existence of an emergency. The facts alleged, however, show that the performance of the governmental function of preserving the peace and the safety of the public is prevented by the operation of the statute, and this constitutes an attack upon its validity. A constitutional question is raised, and it is whether the legislature has the power to fix the amount of salary to be paid public officers whose services are necessary in the performance of those governmental *Page 742 
functions which the constitution requires a county to perform. I am, therefore, of the opinion that this court has jurisdiction to review the judgment of the lower court.
December 22, 1944. Petition for rehearing denied.